DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 28 have been amended, claims 23-27, 34-36, 39, 40, 48, 54 and 55 remain withdrawn and claims 1-22 and 28-32 remain under consideration in the application.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-22 and 28-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eksteen et al. (US Patent No. 10,480,046).
	Regarding claims 1 and 28, Eksteen et al. teaches a  system for a processing and recovery of metals from ores having high sulfide content (see column 2, line 48-column 3, line 25 and column 3, lines 64-67), the system comprising: a milling segment (see column 7, lines 29-41 and column 8, lines 50-55) which encompasses all aspects of comminution, conventionally including a crushers, sag mill  and ball mill for reducing the particle size of  metal containing sulfide ore  to predetermine sizes for the heap leach operation, and the handling ore material handling systems such as conveyor belts (see column 2, line 48-column 3, line 25 and column 7, lines 29-41); an oxidizing pH moderating material handling and distribution segment, the handling and distribution segment comprising an oxidizing pH moderating material and distributing equipment configured to meter and add the oxidizing pH moderating material such as (slake lime, or calcium hydroxide, caustic soda, caustic potash or potassium hydroxide, soda ash or sodium carbonate or ammonia/ammonium hydroxide to the ore comprising a metal and a sulfide; see column 3, lines 45-63 and column 5, lines 22-53); wherein the handling and distribution segment comprises mixing and conducting oxidation of the sulfide ore to a pre-oxidized ore (see column 3, lines 45-63 and column 5, lines 22-53); a heap leach segment (see column 1, lines 5-14, column 2, lines 27-31, column 3, lines 10-24, column 5, lines 21-48, column 6, lines 35-41, column 7, lines 29-56 and column 8, lines 50-60) configured for applying leachant  or reagent in a form of drip , subsurface injection or spray onto the heap of the pre-oxidized ore thereby forming a solution (i.e. pregnant solution, see figure 25) loaded with metal (see column 3, lines 10-24, column 5, lines 21-48, column 6, lines 35-41, column 7, lines 29-56 and column 8, lines 50-60) and, a metal recovery segment configured for  recovering  the metal value  from the solution ( i.e. including electrowinning, see figure 25, column 2, lines 25-31, column 3, lines 10-35,  and column 22, lines 35-57).         Regarding claim 2, Eksteen et al. teaches a system that utilizes tailings, waste rock stockpile (see column 3, lines 64-67 and column 7, lines 28-38 for example) thereby adequately suggesting a surface mine system.
Regarding claim 17, Eksteen et al. teaches a system that comprises a separation 
segment for removing or recovering gold from a solution of cyanide leaching gold; and therefore, by conventional definition, meets the requirement of a Merrill-Crowe plant (see column 6, lines 36-64 and column 12, lines 20-27). 
	Regarding claim 18, Eksteen et al. teaches a system in which the metal recovery segment comprising a zinc cementation system (see column 6, lines 46-53). 
	Regarding claim 19, Eksteen et al. teaches a system the oxidizing pH moderating is a soda ash or sodium carbonate and derivatives and therefore meeting the requirements of the claimed (see column 3, lines 45-63 and column 5, lines 22-53). 
	Regarding claim 20, Eksteen et al. teaches a system in which the oxidizing pH moderating material comprises soda ash (see column 3, lines 45-67 and column 5, lines 22-53).
Regarding claims 3-16, 21, 22 and 29-32, Eksteen et al. teaches a system for processing sulfide ores or sulfidic ores (see column 2, line 48-column 3, line 25 and column 3, lines 64-67) but fails to particularly teach the additional ore types recited in these claims, with their individual moisture contents, densities and particle sizes, thus, these claims are basically drawn to either the type of materials worked upon or the properties of the materials  worked upon by the claimed apparatus.  However, it is well settled that inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. Also see MPEP 2115. In this instant case the system of Eksteen et al. is capable or working upon or processing these materials with said claimed properties because Eksteen et al. system includes substantially all the structural features or aspects of the claimed apparatus.  
Response to Arguments
5.	Applicant's arguments filed 02/05/2022 have been fully considered but they are not persuasive. 
	Applicant argues that Eksteen teaches that its mixture of peroxide and amino acid based leaching reagent results in the "elimination" of milling costs and that a reference that teaches a leaching reagent and process to eliminate milling costs, and thus milling, cannot disclose or suggest a crushing segment.
	In response, it should be pointed out that Eksteen (column 7, lines 35-40) teaches a system that is configured for a reduction or elimination of milling cost. Thus; adequately suggesting some degree of milling or comminution, and as known in conventional extractive metallurgy, milling or comminution encompasses any combinations of a crushers, sag mill and ball mill for reducing the particle size of metal containing sulfide ore to predetermine sizes for the heap leach operation. Particularly Eksteen teaches a system configured for processing low-grade ore and/or waste rock stockpiles (see column 7, lines 29-34) and as evidenced by Krauth (US 5,030,279), in heap leach mining which is typically employed for treating low grade ore; the low-grade ore is normally pre-crushed to suitable size before being transferring onto the heap leach pad for treatment with a leaching solution (see Krauth, column 3, lines 21-25). The Patent to Krauth thus provide a further support that a crushing segment or some degree of comminution is required even if in a reduced amount to prepare the low-grade ore and/or waste rock stockpiles as in the case of Eksteen. (see column 7, lines 29-34).	Applicant also argues that claim 1 requires oxidizing pH moderating material handling and distribution segments, wherein the handling and distribution segment is configured to meter and add the oxidizing pH moderating material to an ore comprising a metal and a sulfide.  However, Eksteen does not disclose any metering equipment. These sections of Eksteen do not disclose or suggest adding any material, let alone an oxidizing pH moderating material, directly to the ore.
	In response; it is noted that contrast to Applicant’s urges, Eksteen teaches a system having a segment or a section for moderating the pH of the ore by the addition of an oxidizing pH moderating material such as (slake lime, or calcium hydroxide, caustic soda, caustic potash or potassium hydroxide, soda ash or sodium carbonate or ammonia/ammonium hydroxide to the ore comprising a metal and a sulfide (see column 3, lines 45-63 and column 5, lines 22-53). It should also be pointed out that handling as claimed is interpreted by the Examiner as the movement of material(s) and equipment (s) through the processing circuit, and the teachings of Eksteen meets that requirement, particularly see the flow circuit diagram or figure 25. With respect to metering, it is noted that the plain meaning of metering as known in the extractive metallurgy, is the mere addition of a material or a process reagent in a predetermined quantity at a given unit operation in the process circuit, and the teachings of Eksteen meets that requirement, particularly see figure 25 and the portions cited in the rejection above. 
	With respect to claim 28, Applicant also argues that Eksteen does not disclose or suggest buffering the pH, or adding a material in an amount as to buffer the pH. In particular, Eksteen does not disclose or suggest mixing a material that is both an oxidant and a pH moderating material with an ore, before the ore is placed in a heap leach segment, as is required by the claim.
	In response, it is noted that claim 28, per sections a-d, structurally requires: a
crushing equipment, an oxidizing pH moderating material handling and distribution segment and a heap leach segment, and the teachings of Eksteen meets these requirements particularly see figure 25 and the portions cited in the rejection above. In particular the alkaline lixiviant for the pH control or moderation disclosed by Eksteen contains an oxidant and therefore configured for both moderating the pH of the ore and oxidation of the ore (see Eksteen, see column 3, lines 45-56). Therefore, Eksteen teaches both the structural aspect of the claim also what the structures are intended to do. Also, while Eksteen may be silent with respect to buffering, however buffering as recited in the claim constitutes an intended use of the particular pH moderating segment and the pH moderating segment of Eksteen is capable of doing the same given a pH moderating material that comprises a buffering component. Furthermore, it is well settled that an apparatus claims cover what a device is, not what a device does and that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Also see MPEP 2114. II. In this instant case the pH moderating segment of section of is capable of applying pH moderating material that also causes buffering of the sulfide ore

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733